Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-2, 14, 17-20, 23, 31-35, 38, 42-44 and 49-50 are pending in this application.
Election/Restrictions
Applicant’s election of species in the reply filed on September 12, 2022 is acknowledged. All claims listed above will be examined.
Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 14, 17-20, 23, 31-35, 38, 42-44 and 49-50 (including claims dependent thereon and claims that relate back to independent claim 1) are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  One skilled in the art cannot reasonably conclude that the inventor had possession of the full scope of chemical compounds falling within the scope of these claims because there is not a sufficient description in the application as filed for instant variables “Targeting Ligand: and “Degron”, wherein these generic variables are defined in the specification at page 3 as follows:  
(a) the Degron is capable of binding to a ubiquitin ligase, such as an E3 ubiquitin ligase; and
(b) the Targeting Ligand is capable of binding to a targeted protein. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163(I).  A satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. MPEP § 2163(I). However, that does not mean that all originally-filed claims have adequate written support. MPEP § 2163 I.  Although instant claims 28-30 are literally recited in the specification, the specification must still be examined to assess whether such an originally-filed claim has adequate written support.  MPEP § 2163 II(A)(3)(a)(ii).  
The written description requirement for the claimed genera may be satisfied through: (1) sufficient description of a representative number of species —by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics - so that one of skill in the art can ‘visualize or recognize’ the members of the genus suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties); (2) by functional characteristics coupled with a known or disclosed correlation between function and structure; or (3) by a combination of such identifying characteristics, sufficient to show the  applicant was in possession of the claimed genus.  MPEP § 2163 II(A)(3)(a)(ii).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. MPEP § 2163 II(A)(3)(a)(ii).  And for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species. 

Insufficient Guidance to Support the Instantly Claimed Targeting Ligand
The instant specification defines “Targeting Ligand” as group capable of binding to BTK.  The instant specification sets forth Markush formulae (e.g., TL-II) as exemplary of the Targeting Ligand.  For example, the generic formulae of (TL-II) and (TL-III) are reproduced below:

    PNG
    media_image1.png
    170
    308
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    227
    410
    media_image2.png
    Greyscale
 
As can be seen, these generic formulae differ structurally.  And the art discloses vast number of compounds that bind to or inhibit BTK.  The instant specification does not provide sufficient guidance to allow one of skill in the art to predict the full scope of Targeting Ligands that target BTK.  

For example, each of X. Zhao et al., 23 Bioorganic & Medicinal Chemistry, 6059-6068 (2015) (“Zhao-1”); X. Zhao et al., 23 Bioorganic & Medicinal Chemistry, 891-901 (2015) (“Zhao-1”); and K. Kim et al., 21 Bioorganic & Medicinal Chemistry Letters, 6258-6263 (2011) disclose BTK inhibitors, example structures depicted below.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Significantly, as can be seen by comparison of the above-prior art compounds and the instantly disclosed Markush genera of (TL-II) - (TL-III), there is significant structural unpredictability within the subject genus of Targeting Ligands that target BTK.  Further (had the above art not been published) the guidance in the instant specification would not allow of skill in the art to predict the structures of prior art compounds Kim 36, Zhao-2 4za or Zhao-1 14a.  In view of the above-documented structural diversity/unpredictability within the genus of Targeting Ligands that target BTK, neither the instant specification nor the art of record provides sufficient guidance such that one of skill in the art can predict or envision the full scope.  The disclosure of exemplary Markush formulae (TL-1)-(TL-III) does not provide possession of the full scope of Targeting Ligands that target BTK because of the vast structurally diversity and structurally unpredictability within this genus.  That is, there is not sufficient description of a representative number of species so that one of skill in the art can ‘visualize or recognize’ the members of the genus suitable for use in the instant claims nor is there disclosure by functional characteristics coupled with a known or disclosed correlation between function and structure; or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus of Targeting Ligands that target BTK.  MPEP § 2163 II(A)(3)(a)(ii).  This is evidenced by the fact that even prior art BTK inhibitors cannot be predicted by the guidance in the instant specification.  
Insufficient Guidance to Support the Instantly Claimed Degron 
Degron is further defined as capable of bi9nding to a ubiquitin ligase.  Markush formulae (D1) and (D2) are given as exemplary subgenera of the Degron.  The instant specification discloses that the Degron is capable of binding to a ubiquitin ligase, such as an E3 ubiquitin ligase (e.g., cereblon, CRBN) (See Specification).  Similarly, in the instant case, there is significant structural unpredictability within the subject genus of Degron.  For example, compare the chemical structures of MLN-4924 and thalidomide, which are disclosed as known CRBN inhibitors.  See e.g., J. Liu et al., 5 Nature Communications (2014).  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


In view of the foregoing examples, it can be seen that there is significant structural diversity within the genus of instant variable “Degron”. 
Structural comparison of the above depicted compounds (also structurally compare the instant elected species) highlights the lack of a common structure-function relationship, which would allow one of skill in the art to predict whether a particular compound (other than those species disclosed in the instant specification) will exhibit the claimed functional characteristics.  Stated differently, whether a particular compound will function as a Degron is highly unpredictable.  Neither the instant specification nor the art of record provides sufficient structure-function guidance permitting one of skill in the art still to recognize that Applicant is in possession of the full scope of structural fragments falling within the scope of Degron.  
General Application/Discussion
With respect to written description, the instant claims are similar to the invalid claim at issue in Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004), where the court found that there was insufficient written description to support the claimed “non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product”.  In Univ. of Rochester the court stated:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. (emphasis added)
In the instant case, there not sufficient description to distinguish infringing compounds from non-infringing compounds.  See, also MPEP § 2163 (II)(A)(3)(a)(i) (“if a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function”). In the instant case (particularly in view of the above-discussed significant structurally variability within the classes of Targeting Ligand and Degron) a sufficient correlation between structure and function has not been established such that one skilled in the art is able to predict with a reasonable degree of confidence the structure of the full scope of the claimed compounds.  
An underlying policy within MPEP § 2162, particularly in the pharmaceutical/chemical arts, is that a claim should be sufficiently structurally defined such that it is at least theoretically possible to conduct a comprehensive prior art search.  This being said, although not a basis for the instant rejection, a consequence of the instant written description deficiency is that the full scope of the subject claims cannot be comprehensively searched because: (1) it cannot be determined whether specific prior art compounds will display the claimed functional characteristics; (2) nor would a significant number of references that otherwise disclose prior art compounds for specific pharmaceutical uses also disclose information regarding the instantly claimed functional characteristics.  For example, it cannot be determined by the Office whether prior art compounds exhibit the claimed functional characteristics.  This is contrary to the Office’s policy of issuing thoroughly examined patents.  MPEP § 2162.  In other words, prior art compounds that at present cannot be said to anticipate, may in the future be found to anticipate based upon later-conducted actual wet testing of a particular compound’s functional characteristics.   
Claims 1-2, 14, 17-20, 23, 31-35, 38, 42-44 and 49-50 (including claims dependent thereon and claims that relate back to independent claim 1) are rejected on the judicially created basis that they are directed to an improper Markush grouping of alternatives. MPEP § 706.03(y); MPEP § 803.02.  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).  
A claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a ‘single structural similarity’; or (2) the species do not share a common utility.  MPEP § 803.02 (9th ed.); 76 Federal Register 7162-7175 (2011) (see page 7166); see also, In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300 (CCPA 1980) (holding that unity of invention exists where compounds included within a Markush group (1) share a common utility; and (2) share a substantial structural feature essential to that utility); Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984); MPEP § 706.03(y); MPEP § 803.02 (9th ed.).  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class. 76 Federal Register at 7166 (2011). Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. Id.  
The Markush groupings of claims 1-2, 14, 17-20, 23, 31-35, 38, 42-44 and 49-50 42 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use that flows from that substantial structural feature; for example Markush formulae (TL-2) and (TL-3) of claim 2 differ significantly in structure.  As such, compounds falling within the subject claims do not share a single structural similarity.  
With respect to claim 2, there are three proper groupings, that is each of Markush formulae (TL-II) and (TL-III), claimed separately represent a proper Markush Grouping
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Note that pursuant to the Federal Register guidelines (cited above) this ‘‘improper Markush grouping’’ rejection will be maintained until the claim is amended to include only the species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).  706.03(y)(III).  
Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 44 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for “treating”, does not reasonably provide enablement for “preventing” or “ameliorate” or “prophylaxis”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Applicant is entitled to treatment or treating, not “preventing”.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claims is seen to encompass methods for treating and preventing a disease in which BTK plays a role by administering to a patient in need of such treatment a therapeutically effective amount of the compound claim.  Applicant failed to exactly defined how to prevent these diseases.  Additionally, it is clear that Applicant has not limited his definition of prevention to one particular disease.  Thus, claim is extremely broad.
The nature of the invention
Currently, there are no known agents with the therapeutic efficacy to prevent a disease in which BTK plays a role.  The art does not disclose an active agent or combination of active agents, which is recognized as prevention for the conditions cited supra.  The prior art does not teach or disclose a treatment modality wherein healthy subjects are treated with an active agent or agents and there is no evidence that none of the associated symptoms or disease state characteristics are ever manifested.  The disclosure does not direct the skilled artisan to an art, which satisfies the requirement for preventing a disease state associated with these disorders.
The level of predictability in the art
Since the art does not disclose any therapeutic preventative agents, the skilled artisan would not predict, in the absence of proof to the contrary, that the active agent(s) instantly claimed are efficacious in preventing the conditions as broadly claimed.  The assertion of a broad application, as set forth in the instant method claims, necessarily requires evidence to support Applicant’s asserted methods.  The Examiner notes there are no known agents recognized as preventative agents, and one of skill in this art could not predict, from the evidence of record, that the active agents asserted to be useful in the instantly claimed method, can indeed prevent these disorders.
The amount of direction provided by the inventor
	The Examiner notes, there is not seen sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to same in the prior art to provide the skilled artisan with sufficient guidance to practice the instant preventative method.  Prevention is seen to encompass administering the active agent to a subject in need, and noting the fact that symptoms of conditions such as these disorders never manifest themselves.  The data and evidence provided in the instant disclosure leads the examiner to doubt the objective truth of assertions of prevention of any of the conditions.
The existence of working examples
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of prevention.  There is not seen sufficient working examples or data from references of the prior art providing a nexus between that which applicant asserts as proof of a method for preventing these disorders from the data and evidence currently provided on the record to support methods drawn to preventing any condition.
The level of one of ordinary skill
	The ordinary skill artisan would not be able to practice the claimed invention of preventing these disorders with the current disclosure.
The quantity of experimentation
	A great deal of experimentation is required.  In lieu of the fact that no animal models exists which can reasonably suggest successful prevention of these disorders, it may be necessary for an ordinary skilled artisan to have clinical data in order to practice the claimed invention.  
	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the prevention of a disease in which BTK plays a role.
Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 44 is directed to a method of treating diseases in which BTK plays a role.  In light of this, it can be asserted that in spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types diseases in which BTK plays a role.  In re Hokum, 226 USPQ 353 (ComrPats 1985).  
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claims is seen to encompass methods for treating disorders in which BTK plays a role, by administering to a patient in need of such treatment a therapeutically effective amount of the compound claim.  Applicant fails to disclose which specific diseases are treated. Thus, the claims are extremely broad.
The nature of the invention
The nature of the invention is the treatment of these disorders through the use of the claimed compound and derivatives thereof.  Currently, there are no known agents that treat these diseases all inclusively.
The level of predictability in the art
The treatment of these disorders is highly unpredictable.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The amount of direction provided by the inventor.
	The applicant has not demonstrated sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant treatment of disorders claimed. Further, the applicant discloses that an effective amount of the compound will be administered without providing any direction other than that the compounds of the invention have a high therapeutic index and follows this with a definition readily found in a basic pharmacology textbook.  It should be noted that the therapeutic index of a drug in humans is almost never known and is only determined through clinical experience.
The existence of working examples.
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating of these disorders.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the applicant's claim to the treatment. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating the disorders with the claimed compound.

The level of one of ordinary skill.
	The level of skill is that of one with a doctoral understanding of diseases in which BTK plays a role therapeutics.   Applicant’s data is not convincing as to make the production and use of pharmaceutical compositions comprising the recited compounds feasible without undue, un-predictable experimentation.
The quantity of experimentation.
	A great deal of experimentation is required for the method of treating these disorders. Furthermore, direction, in the form of examples, must be shown to determine what an effective dose may be.  The references submitted do not demonstrate this. Therefore, one of ordinary skill in the art would require a significant amount of experimentation in order to determine the effective dosage to treat the multitudes of different types of diseases with the claimed compound individually or in combination with other therapeutic agents.  
Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the treatment of diseases in which BTK plays a role.
Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 14, 17-20, 23, 31-35, 38, 42 and 49-50 are rejected on the ground of nonstatutory double patenting over claims 1-3 of prior U.S. Patent No. 10,343,979 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: in the claims of the patent and the instant application, the bicyclic heteroaromatic compound core is shared and the patent and there is significant overlapping in the claims of the patent and instant patent.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject.  The claims differ from the reference by reciting specific species and a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  
Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application, which matured into a patent, especially since there was no restriction issued in the application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
	Claims 1-2, 14, 17-20, 23, 31-35, 38, 42-44 and 49-50 are pending.  Claims 1-2, 14, 17-20, 23, 31-35, 38, 42-44 and 49-50 are rejected.  No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL V WARD/Primary Examiner, Art Unit 1624